DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 04/26/2022 has been entered and accepted. The amendment with regard to the abstract objection has been accepted and the objection withdrawn. The amendment with regard to the 35 USC 112 rejection has been accepted and the rejection withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-24 and 26-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection is provided below over ASHTON US 20160236279 A1) in view of Watanabe (US 6169758 B1). A full rejection can be found below.

Claim Interpretation
The term “at least one of” is interpreted as being satisfied by either of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term “one or more of” is interpreted as being satisfied by any one of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term “or” is interpreted as being satisfied by any one of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.

Claim Objections
Claim 32 is objected to because of the following informalities:  
“at least regularly after application and selective solidification a number of layers before the next powder layer is selectively solidified” should be “at least regularly after application and selective solidification of a number of layers before the next powder layer is selectively solidified”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 33-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 33, applicant seems to incorporate many aspects of the method claim into the apparatus claim which leaves the claim unclear as to what specific structure is being claimed. It is unclear whether many limitations of the limitations of the claim are describing intended functionality or simply what the structure would be capable capable of performing and thus makes it very unclear what is claimed structure and what is claimed use. A list of clear errors will be provided below; however, it should be noted that other errors may exist but due to the vagueness of the claim, not all are fully determinable at this time.
The limitation “position the beam barrier and the beam sampling module in the beam path between the beam deflecting device and at least one selected processing coordinate in the processing plane” is vague as to whether the device contains structure which facilitates positioning the beam barrier and the beam sampling module in the manner described or if the device is merely capable of being positioned as such
The limitation “thereby position the beam barrier and the beam sampling module above the processing plane and at a distance from the processing plane in each possible positioning in the beam path,” is vague as to whether the device contains structure which facilitates positioning the beam barrier and the beam sampling module in the manner described or if the device is merely capable of being positioned as such
The limitation “align the beam deflecting device with the selected processing coordinate” is vague as to whether the device contains structure which facilitates the beam deflecting device aligning the selected processing coordinates or if the device is merely capable of being aligned as such
The limitation “trigger turning on the beam for a limited period of time” is vague as to whether the device contains structure which facilitates turning on the beam for a limited period of time or if the device is merely capable of being trigged as such
The limitation “determine by means of the measuring device, at least one beam datum, wherein the at least one beam datum is a deviation within the processing plane of the beam position from the selected processing coordinate” seems to be the claiming a result of use. It is not clear when infringement occurs because claiming the limitation is claiming the outcome of a device instead of the device itself.
Due to these errors, claim 33 is interpreted as merely requiring a device that is capable of being with respect to the method described in claim 23 as the exact structure and requirements of the currently unclear and this would be the best application of prior art. Claims 34-44 are rejected upon their dependency on claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 26, 28-34, 36, 38-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over ASHTON (US 20160236279 A1), in view of Watanabe (US 6169758 B1).
	Regarding claim 23, Ashton teaches a method for determining at least one beam datum in a system (Paragraph 10; control unit for controlling laser based on detected spectra) for the additive manufacturing of components (Paragraph 1; additive manufacturing apparatus) by layered solidification of a powdery construction material with an energy beam (Paragraph 59; successive layers of object are formed by metal powder), a beam deflecting device (tiltable mirrors 175), a processing plane (Paragraph 59; working area defined by build platform 102), a layer applicator (Paragraph 59; dispensing apparatus and a wiper), and a component platform (platform 102), the method comprising the following steps additive manufacturing process of a single component by selective laser melting: 
a) Applying, by means of the layer applicator, a new layer of powdery construction material to the component platform on top of a previous layer (Paragraph 7; device for depositing layers of metal powder on to the build platform), which has previously been applied onto the component platform  (Paragraph 103; wiper spreads new powder layers between solidification of powder layers) and selectively solidified by means of the energy beam forming a beam focusing in the processing plane (Paragraph 40; laser beam is used to selectively solidify areas of powder layers), 
c) Positioning a beam sampling module (calibration artefact 300) in the beam path (Paragraph 103; laser beam may be focused on the calibration artefact 300)
e) Turning on the beam for a limited period of time (Paragraph 73; point is exposed to laser beam and laser beam is switched off when the mirror is moved to direct the laser beam to the next point), 
g4) Determining at least one beam datum by means of the measuring device, wherein the at least one beam datum is a deviation of the beam position within the processing plane from the selected processing coordinate (Paragraph 103; the calibration artefact 300 is used to determine whether the laser beam has drifted from its calibrated position during the build), 
- wherein the procedure steps b) to g) are carried out during a production process of the component in a period of time after the solidification of layer of the component, in particular during performing step a). (Paragraph 103; laser beam is focused on a calibration artefact between solidification of powder layers such as when the new powder layer is being spread by the wiper)
	Ashton fails to teach:
b) Positioning a beam barrier in the beam path between the beam deflecting device and at least one selected processing coordinate in the processing plane, 
c) Positioning a beam sampling module in the beam path between the beam deflecting device and the selected processing coordinate in the processing plane, 
d) Aligning the beam deflecting device with the selected processing coordinate, 
f) Directing at least a portion of the beam aligned by the beam deflecting device in the direction of the selected processing coordinate to a measuring device with a radiation detector, 
- wherein the beam barrier and the beam sampling module are positioned above the processing plane at a distance from the processing plane and at least during steps e) and f)
Watanabe teaches a laser output detector, wherein:
b) Positioning a beam barrier (reflector member 44) in the beam path (Figure 4; axis of the laser beam 4) between the beam deflecting device (objective surface 24) and at least one selected processing coordinate in the processing plane (Column 6 Lines 58-63 and Column 7 Lines 26-50), 
Reflector member 44 is attached to a sliding mechanism 9 in a movable manner (Column 6 Lines 58-63). The reflector member 44 is placed at an appropriate depth so that a small fraction of the laser beam is reflected toward the detection circuit 33 (Column 7 Lines 26-50).
c) Positioning a beam sampling module (Column 6 Lines 41-57; reflector member 44 provided with a mirror 44b) in the beam path (Figure 4; axis of the laser beam 4) between the beam deflecting device (objective surface 24) and the selected processing coordinate in the processing plane (Column 6 Lines 58-63 and Column 7 Lines 26-50), 
Reflector member 44 is attached to a sliding mechanism 9 in a movable manner (Column 6 Lines 58-63). The reflector member 44 is placed at an appropriate depth so that a small fraction of the laser beam is reflected toward the detection circuit 33 (Column 7 Lines 26-50).
f) Directing at least a portion of the beam aligned by the beam deflecting device in the direction of the selected processing coordinate to a measuring device with a radiation detector (Column 7 Lines 26-50; the reflector member 44 is placed at an appropriate depth so that a small fraction of the laser beam is reflected toward the detection circuit 33), 
g4) Determining at least one beam datum by means of the measuring device (Column 8 Line 62 – Column 9 Line 12; conversion device converts the laser beam fraction sampled by the detection circuit 33 and calculates the energy intensity of the projected laser beam 4),
the beam sampling module (mirror 44b which is attached to reflector member 44) are positioned above the processing plane at a distance from the processing plane and at least during steps e) and f) (Figures 4a-c; reflector member 44 and thus mirror 44b are always positioned above and at a distance from the work piece 2)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified ASHTON with Watanabe and used a beam barrier positioned above the processing plane to direct a portion of the beam to a measuring device. This would have been done so that the energy intensity of the projected laser beam can be measured (Watanabe Column 8 Line 62 – Column 9 Line 12) and so that the detection of whether the laser beam has drifted from its calibrated build can be performed continuously even during a laser beam machining process (Watanabe Column 1 Lines 5-8).

Regarding claim 24, ASHTON as modified teaches the method according to claim 23, wherein:
at least one beam datum, which is determined by means of the measuring device, or a value derived therefrom is transmitted to a process control unit (Paragraph 103; calibration artefact 300 is used to determine whether the laser beam has drifted from its calibration position).
Watanabe further teaches:
at least one beam datum, which is determined by means of the measuring device, or a value derived therefrom is transmitted to a process control unit (Column 7 Lines 34-50; sampled laser beam fraction which is sampled by detection circuit 33 is outputted to the display unit 5a)
Same motivation as claim 23.

Regarding claim 26, ASHTON as modified teaches the method according to claim 23/
Watanabe further teaches:
	the beam sampling module (reflector member 44b attached to reflector 44) is placed in a position corresponding to the selected processing coordinate and the corresponding position in at least one of the coordinate axes x or y spanning the processing plane matches the selected processing coordinate (Figure 4 Column 8 Lines 17-21; the depth of insertion of the reflector member 44 in to the laser beam 4 is adjusted).
	See claim interpretation above for “at least one of”.
	As can be seen in Figure 4a, the reflector member is adjusted in at least the x coordinate axis spanning the processing plane. The reflector member must inherently match the x coordinate axis of the selected processing coordinate otherwise it would be unable to reflect the laser beam to the detection circuit as shown in Figure 4c. 
	Same motivation as claim 23.
	
	Regarding claim 28, ASHTON as modified teaches the method according to claim 23, wherein:
	the beam deflecting device is sequentially aligned with a number of different selected processing coordinates in the processing plane (Paragraph 73; point is exposed to laser beam and laser beam is switched off when the mirror is moved to direct the laser beam to the next point)
	Watanabe further teaches:
 and at each of the selected processing coordinates at least one beam datum is recorded (Watanabe Column 1 Lines 5-8; data is continuously gathered during the laser beam machining process).	
Same motivation as claim 23.

Regarding claim 29, ASHTON as modified teaches the method according to claim 28, wherein:
the determined beam data is used to calibrate the beam deflecting device (Paragraph 25; a method of calibrating a selective laser solidification apparatus using a calibration artefact).
	
	Regarding claim 30, ASHTON as modified teaches the method according to claim 28, wherein:
	the beam data is recorded for a number of different selected processing coordinates (Paragraph 73; point is exposed to laser beam and laser beam is switched off when the mirror is moved to direct the laser beam to the next point) essentially during a single layer application operation (Paragraph 71; the laser beam is scanned across a powder layer).
	Watanabe Column 1 Lines 5-8 further teaches that data is continuously gathered during the laser beam machining process.
Same motivation as claim 23.
	
	Regarding claim 31, ASHTON as modified teaches the method according to claim 23.
	Watanabe further teaches:
	the determination of at least one beam datum additionally comprises the determination of one or more of the following parameters: beam power, beam energy, beam intensity (Column 8 Line 62 – Column 9 Line 12; energy intensity of the projected laser beam is computed), beam diameter, beam position on the processing plane, axial focus position, axial focus position deviation from the processing plane, beam deflection speed.
	See claim interpretation above for “one or more of”.
Same motivation as claim 23.

Regarding claim 32, ASHTON as modified teaches the method according to claim 23, wherein:
	beam data is recorded either before each selective solidification of a single layer (Paragraph 103; laser beam may be focused on the calibration artefact between solidification of powder layers to determine whether the laser beam has drifted from its calibrated position during the build)
	Watanabe further teaches:
or at least regularly after application and selective solidification a number of layers before the next powder layer is selectively solidified (Column 1 Lines 5-8; data is continuously gathered during the laser beam machining process including during and after application and selective solidification).
See claim interpretation above for “or”.

Regarding claim 33, ASHTON modified by Watanabe teaches a device for determining at least one beam datum in a system for the additive manufacturing of components by layered solidification of a construction material with an energy beam, a beam deflecting device, a processing plane a layer applicator, and a component platform, wherein 
the system is configured to apply, by means of the layer applicator, in a powder application step during the additive manufacturing process of a single component by selective laser melting, a new layer of powdery construction material to the component platform on top of a previous layer, which has been previously been applied on to the component platform on top of a previous layer, which has been previously applied on to the component platform and selectively solidified by means of the energy beam forming a beam focus in the processing plane.
wherein the device includes7 a beam barrier, a beam sampling module, a measuring device having a radiation detector,
wherein the beam barrier and the beam sampling module are movable,
wherein the device is arranged to, during the powder application step,
position the beam barrier and the beam sampling module in the beam path between the beam deflecting device and at least one selected processing coordinate in the processing plane,
thereby position the beam barrier and the beam sampling module above the processing plane and at a distance from the processing plane in each possible positioning in the beam path, 
align the beam deflecting device with the selected processing coordinate, 
trigger turning on the beam for a limited period of time, 
to direct, by the beam sampling module, at least a portion of the beam, which is aligned by the beam deflecting device in the direction of the selected processing coordinate, to the measuring device, and 
determine by means of the measuring device, at least one beam datum, wherein the at least one beam datum is a deviation within the processing plane of the beam position from the selected processing coordinate.
See 112b rejection and rejection for claim 23 above.

Regarding claim 34, Ashton as modified teaches the device according to claim 33.
Watanabe further teaches:
the beam sampling module (reflector member 44b attached to reflector 44) can be placed in a position corresponding to the selected processing coordinate and the corresponding position in at least one of the coordinate axes x or y that span the processing plane matches the selected machining coordinate (Figure 4 Column 8 Lines 17-21; the depth of insertion of the reflector member 44 in to the laser beam 4 is adjusted).
See claim interpretation above for “at least one of”.
	As can be seen in Figure 4a, the reflector member is adjusted in at least the x coordinate axis spanning the processing plane. The reflector member must inherently match the x coordinate axis of the selected processing coordinate otherwise it would be unable to reflect the laser beam to the detection circuit as shown in Figure 4c. 
	Same motivation as claim 23.

Regarding claim 36, Ashton as modified teaches the device according to claim 33, wherein:
an output coupling mirror (beam splitter 178) is arranged in a beam feed of the energy beam to the beam deflecting device and is configured for uncoupling radiation (Figure 2a Paragraph 66; beam splitter 178 is positioned in the path of the laser beam to the tiltable mirrors 175 and reflects light of the laser wavelength but allows light or other wavelength to pass therethrough), which is reflected back by the beam sampling module into and through the beam deflecting device towards the output coupling mirror to the measurement device (Paragraph 103; laser beam is focused on calibration artefact 300 and using camera 173 determined whether the laser beam has drifted from its calibrated position during the build).
Its path back through to the camera 173 means that the laser beam must inherently travel back through tiltable mirrors 175.

Regarding claim 38, Ashton as modified teaches the device according to claim 33.
Watanabe further teaches:
the beam sampling module (mirror 44b of reflector member 44) comprises the measuring device (detection circuit 33) and the measuring device (detection circuit 33) is positionable together with the beam sampling module (Figure 4 Column 6 Lines 58-63; detection circuit 33 and reflector member 44 are both part of the laser beam projector head and are positioned together so that the axis of light reflected coincides with the optical axis of the light receiving surface of the convertor unit 36).
Same motivation as claim 23.

Regarding claim 39, Ashton as modified teaches the device according to claim 36, wherein
the measuring device is placed outside a processing space defined by the possible beam paths between the beam deflecting device and the processing plane (Figure 1; calibration artefact 300 is not positioned between the object 103 and the tiltable mirror 175)
Watanabe further teaches:
the measuring device is placed outside a processing space defined by the possible beam paths between the beam deflecting device and the processing plane (Figure 4; detection circuit 33 is positioned outside any possible beam path from objective surface 24 and work piece 2).
Same motivation as claim 23.

Regarding claim 40, Ashton as modified teaches the device according to claim 36.
Watanabe further teaches:
the beam sampling module (mirror 44b of reflector member 44) comprises at least one beam guiding element or at least one deflecting mirror with an at least partially reflecting surface (Figure 4c; mirror 44b reflects the laser).
See claim interpretation above for “or”.
Same motivation as claim 23.

Regarding claim 41, Ashton as modified teaches the device according to claim 36.
Watanabe further teaches:
the beam barrier (reflector member 44) and the beam sampling module (mirror 44b) are movable by means of a linear guide (Column 6 Lines 61-63; reflector member 44 is attached to a sliding mechanism in a movable manner), which is aligned parallel to the processing plane (Figure 4; the reflector member 44 is clearly moveable in a direction parallel with surface of the work piece), from a parking position outside the beam paths (Figure 4a; reflector member 44 is clearly positioned outside the beam path) to at least one position in the beam path between the beam deflecting device and at least one selected processing coordinate in the processing plane (Figures 4a-c; the reflector member is positioned in a manner which reflects at least a portion of the laser beam and thus inherently sits in a position between the objective surface 24 and the work piece 2).
Same motivation as claim 23.

Regarding claim 42, Ashton as modified further teaches the device according to claim 33.
Watanabe further teaches:
a part of the beam-sampling module (mirror 44b) is designed as a beam barrier at the same time (mirror 44b is connected with reflector member 44).
Same motivation as claim 23.

Regarding claim 44, Ashton as modified further teaches the device according to claim 33.
	Watanabe further teaches:
the measuring device is configured to determine one or more of the following parameters: beam power, 10beam energy, beam intensity (Column 8 Line 62 – Column 9 Line 12; energy intensity of the projected laser beam is computed), beam diameter, beam position on the processing plane, axial focus position, axial focus position deviation from the processing plane, beam deflection speed.
See claim interpretation above for “one or more of”.
Same motivation as claim 23.

Claims 27 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over ASHTON (US 20160236279 A1), in view of Watanabe (US 6169758 B1) and in further view of Batchelder (US 20170271843 A1).
	Regarding claim 27, ASHTON as modified teaches the method according to claim 23.
	ASHTON fails to teach:
	the positioning of the beam barrier and the positioning of the beam sampling module are coupled to the movement of the layer applicator. 
Batchelder teaches an additive manufacturing system with a laser assembly, wherein:
	The system 10 incorporates one or more electrostatic applicators (each one mounted on the leading and tailing ends of the laser assembly) that perform the application of a layer of construction material. The controller assembly 26 may command electrostatic applicators to electrostatically deposit the powders to form powder films after (and/or before) laser assembly 12 traverses across platform 20 (Paragraph 185). 
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ashton to incorporate the teachings of Batchelder and mount electrostatic applicators to the leading and tail end of the laser assembly. This would have been done so that the system can deposit the powders at high speeds (Batchelder Paragraph 185).
	Since both the reflector member 44 and the mirror 44b are both fixed to the laser beam projector (Watanabe Column 6 Lines 58-63), the positioning of the beam barrier and the positioning of the beam sampling module would be coupled to the movement of the layer applicator.

Regarding claim 43, Ashton as modified further teaches the device according to claim 33.
Ashton fails to teach:
the beam barrier and the beam sampling module are coupled to the layer applicator.
Batchelder teaches an additive manufacturing system with a laser assembly, wherein:
	The system 10 incorporates one or more electrostatic applicators (each one mounted on the leading and tailing ends of the laser assembly) that perform the application of a layer of construction material. The controller assembly 26 may command electrostatic applicators to electrostatically deposit the powders to form powder films after (and/or before) laser assembly 12 traverses across platform 20 (Paragraph 185). 
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ashton to incorporate the teachings of Batchelder and mount electrostatic applicators to the leading and tail end of the laser assembly. This would have been done so that the system can deposit the powders at high speeds (Batchelder Paragraph 185).
	Since both the reflector member 44 and the mirror 44b are both fixed to the laser beam projector (Watanabe Column 6 Lines 58-63), the positioning of the beam barrier and the positioning of the beam sampling module would be coupled to the movement of the layer applicator.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over ASHTON (US 20160236279 A1), in view of Watanabe (US 6169758 B1) and in further view of Davoe (WO 2009108543 A2).
Regarding claim 35, Ashton as modified teaches the device according to claim 33.
Ashton fails to teach:
the beam sampling module is coupled to a path length measuring device for detecting a position of the beam sampling module in at least one of the coordinate axes x or y.
Davoe teaches a multi-photon exposure system, wherein:
the beam sampling module (calibration module 210) is coupled to a path length measuring device (control module 215) for detecting a position of the beam sampling module (calibration module 210) in at least one of the coordinate axes x or y (Paragraph 150).
Paragraph 150 teaches that if there is a calibration error between the detected position of PSD 214 and PSD 62, control module 215 may correct it by updating the coordinate values of PSD 62 to match those of PSD 214. In other words, the position of PSD 214 is detected and updated if there is a calibration error.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ashton to incorporate the teachings of Davoe and coupled the beam sampling module to a path length measuring device for detecting the position of the beam sampling module. This would have been done to provide an accurate calibration of the beam sampling module (Ashton Paragraph 150) and to ensure that the beam sampling module is in an acceptable position for gathering datum.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over ASHTON (US 20160236279 A1), in view of Watanabe (US 6169758 B1) and in further view of TANI (JP 2002248592 A).
Regarding claim 37, Ashton as modified teaches the device according to claim 36.
	the beam sampling module comprises at least one beam guiding element having a segment of a partially reflecting spherical surface and wherein a center of curvature of the spherical surface is positionable at the selected processing coordinate or at a point corresponding to the selected processing coordinate.
TANI teaches a laser beam machining device, wherein:
	the beam sampling module (condensing unit 20) comprises at least one beam guiding element (concave mirror 17) having a segment of a partially reflecting spherical surface (Paragraph 13; spherical reflecting surface 17A) and wherein a center of curvature of the spherical surface is positionable at the selected processing coordinate or at a point corresponding to the selected processing coordinate (Paragraph 15; center of curvature of the reflective surfaces 15A coincides with the position of the focal positions of the convex lenses). 
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ashton with TANI and to have the beam sampling module to include a segment of a partially reflecting surface. This would have been done to facilitate higher energy utilization efficiency (TANI Paragraph 22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763